KAREN STOLZBERG, OSB #83092
kstolzberg@usa.net
11830 SW Kerr Parkway, #315
Lake Oswego, Oregon 97035
Telephone: (503) 251-0707
Fax: (503 251-0708
Attorney for Plaintiff

                              UNITED STATES DISTRICT COURT

                                     DISTRICT OF OREGON

TAMEAKA R. HARRIS
         Plaintiff,                                            Civil No.: 3:18-cv-00403-BR

          vs.                                                  ORDER REGARDING FEES
                                                               PURSUANT TO THE EQUAL
COMMISSIONER,                                                  ACCESS TO JUSTICE ACT (EAJA)
Social Security Administration,
              Defendant.


       Based upon a review of the file herein, and noting the stipulation of the parties, it is hereby

ORDERED that the plaintiff, Tameaka R. Harris, on behalf of his attorney, Karen Stolzberg, is

hereby entitled to an award of fees under the EQUAL ACCESS TO JUSTICE ACT, 28 U.S.C. §

2412 et. seq., in the amount of$10,452.96.

       The parties agree that ifit is determined that plaintiff's EAJA fees are not subject to any

offset allowed under the Department of the Treasury's Offset Program, the check for EAJA fees

shall be made payable to Karen Stolzberg, and mailed to her office at 11830 SW Kerr Parkway,

#315; Lake Oswego, OR 97035.

       DATED       '11tuiv:1/,     2J) I 7
                            a
                                               HON. ANNA J;,BROWN
                                               UNITED STATES SENIOR DISTRICT JUDGE

Presented by:
KAREN STOLZBERG
Attorney for Plaintiff
ORDER RE: EAJA FEES
PAGEi
